Title: From George Washington to John Hanson, 30 April 1782
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Head Quarters 30th April 1782
                        
                        I have the Honor to transmit to your Excelly Copies of the Minutes of proceedgs & Report of my
                                Commissioners appointed to meet Commissioners on the part of the British
                            Genl Sir Hy Clinton, for the purposes mentioned in their Instructions (Copy of which is herewith communicated)—A private
                            Letter from my Commissioner, and a Letter from Sir Hy Clinton, both written in Consequence of this Negociation, are also
                            inclosed for the Observation of Congress.
                        After this Display of the Subject, it is unnecessary— and it might be improper for me to make any Observation
                            on these papers—I submit them to the Wisdom of Congress; & have only to Beg, for my own Direction, that I may be
                            early informed of their Determination, how far any future Exchanges of prisoners of War shall be continued, under the
                                practice which has been formally adopted for that purpose.
                        I beg leave to point the Attention of Congress particularly to that part of the
                            Commissioners Letter to me which mentions the Extensions of a pardon to the Regfugees in Service of
                            the Enemy—Their Ideas on this Subject are so perfectly consonant to my own, formed on the principles of Policy &
                            Expediency, that I cannot omit to notice it; and to Submit to the Consideration of Congress whether the adopting this
                            Measure, under proper restrictions, may not be attended with happy Consequences to our Cause—& be equally
                            productive of Ruin & Confusion to the British Interest in America.
                        Lamenting that the Benevolence of my Intentions, has been so totally defeated by the unhappy &
                            fruitless Issues of this Negociation, I have only to add—that with the most perfect Regard, Respect & Esteem I
                            have the Honor to be Your Servt
                        
                            G.W.
                        
                    